This is an action to enforce a lien, under chapter 478 of the Laws of 1862, against the real estate of the defendant, situated at Glen Cove, in Queens county. The plaintiff is a Connecticut, and the defendant a New York corporation. In March, 1875, the defendant made a contract with the Woodruff Iron Works, a firm doing business at Hartford, Connecticut, for a steam engine. That firm was to manufacture the engine complete and deliver it to the defendant on a vessel at Hartford, and to furnish a suitable man to superintend its erection in the defendant's starch factory at their own expense, except that the defendant was to pay his traveling expenses and board. That firm then made a subcontract for the manufacture of the bed-plate for the engine with the plaintiff, doing business at Birmingham in Connecticut. By that contract the bed was to be delivered at Hartford. In pursuance of such contract, the plaintiff *Page 32 
made the bed and delivered it at Hartford, and then the Woodruff Iron Works completed the engine and delivered it with the bed attached to the defendant at Hartford. It transported the engine to Glen Cove, and there placed the same in its starch factory, under the superintendence of a suitable man furnished by the Woodruff Iron Works, according to the contract as above stated. The plaintiff, not having been paid for the bed by the Woodruff Iron Works, claiming that the engine with the bed was used to improve the real estate of the defendant, filed a notice of lien for the price of the bed, under the statute above referred to, and this action is to enforce such lien.
The plaintiff's contract was made and performed in Connecticut, and the engine complete, with the bed-plate, was delivered to the defendant in that State. Upon delivery there, the title to the same vested in the defendant. The Woodruff Iron Works were to furnish a man to superintend the erection of the engine, then belonging not to them, but to the defendant.
Under such circumstances, has the plaintiff a lien under the statute? We are of opinion that it has not.
Section one of the statute provides that "any person who shall hereafter perform any labor or furnish any materials in building, altering or repairing any house, building or other improvement upon lands or appurtenances to such house or other building, by virtue of any contract with the owner thereof or his agent, or with any contractor or subcontractor," etc., shall have a lien. Such a lien does not exist at common law. It is no part of the contract to be enforced where that can be enforced. It is purely the creature of the statute. The statute has no extra territorial force. It was intended for the protection of those who performed labor or furnished materials within this State. When this engine was brought into this State and put into this factory, it belonged to the defendant. The plaintiff did not furnish any material in this State. It cannot, therefore, have the benefit of this statute. *Page 33 
There is another grave question, whether this engine was "an improvement upon lands," within the meaning of this statute. That and other questions discussed we do not deem it important to determine.
The judgment must be reversed and new trial granted, costs to abide event.
All concur.
Judgment reversed.